United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1905
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa.
Edward Lee Williams,                     *
                                         *       [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: October 12, 2005
                                 Filed: November 15, 2005
                                  ___________

Before ARNOLD, BOWMAN and MURPHY, Circuit Judges.
                         ___________

PER CURIAM.

      Edward Lee Williams appeals from the denial by the district court1of his
motion for a new trial under Fed. R. Crim. P. 33. Mr. Williams was convicted of a
drug offense, see 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), 851, and his conviction was
upheld on appeal. See United States v. Williams, 340 F.3d 563 (8th Cir. 2003). He
maintains that new evidence, in the form of testimony from his sister, was sufficiently
exculpatory to entitle him to a new trial.


      1
        The Honorable Mark W. Bennett, Chief Judge, United States District Court
for the Northern District of Iowa.
      The district court held that the sister's testimony did not qualify as newly
discovered evidence under the relevant rule and that the testimony was so lacking in
credibility that it was not likely to produce an acquittal. See United States v. Yerkes,
345 F.3d 558, 562 (8th Cir. 2003). After a careful review of the record, and a
consideration of the well-known legal principles that guide the case, we affirm the
judgment of the district court on the basis of its well-reasoned opinion.
                         ______________________________




                                          -2-